FIRST AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS FIRST AMENDMENT dated as of January 24, 2013, to the Transfer Agent Servicing Agreement, dated as of October 23, 2009, (the “ Agreement”), is entered into by and between TRUST FOR PROFESSIONAL MANAGERS, a Delaware business trust, (the “Trust”) on behalf of the Convergence Core Plus Fund f/k/a the Mariner 130/30 Fund (the “Funds”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the name of the Fund in the Agreement and to amend the fees of the Agreement; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Effective February 1, 2011, the Mariner 130/30 Fund is known as the Convergence Core Plus Fund. Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Exhibit C of the Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS U.S. BANCORP FUND SERVICES, LLC By: /s/ Joseph Neuberger By: /s/ Michael R. McVoy Printed Name: Joseph Neuberger Printed Name: Michael R. McVoy Title:Chairman Title: Executive Vice President Amended Exhibit A to the Transfer Agent Servicing Agreement – Trust for Professional Managers Fund Names Name of Series Convergence Core Plus Fund Amended Exhibit C to the Transfer Agent Servicing Agreement Trust for Professional Managers – Convergence Multiple Series Trust TRANSFER AGENT & SHAREHOLDER SERVICES ACCOUNT SERVICES FEE SCHEDULE at February 1, 2013 Annual Service Charges to the Fund* ■ Base Fee Per CUSIP* $/year (assumes a minimum of 2 cusips) ■ NSCC Level 3 Accounts $/open account ■ No-Load Fund Accounts $/open account ■ Load Fund Accounts $/open account ■ Daily Accrual Fund Accounts $/open account ■ Closed Accounts $/closed account Convergence Investor Class (MARVX) only: 2013 – Waive second cusip base fee of $. 2014 – Waive 50% of additional base fee of $. 2015 – No waivers. Activity Charges ■ Manual Shareholder Transaction $/transaction ■ Omnibus Account Transaction $/transaction ■ Correspondence $/item ■ Telephone Calls $/minute ■ Voice Response Calls $/call Implementation Charges ■ First 2 CUSIPs $/fund group setup (assumes 1Fund, 2 CUSIPs) ■ Subsequent CUSIPs $/each additional CUSIP (above the first 2) Out-Of-Pocket Expenses Including but not limited to telephone toll-free lines, call transfers, mailing, sorting and postage, stationery, envelopes, programming, service/data conversion, AML verification services, special reports, insurance, record retention, processing of literature fulfillment kits, microfilm, microfiche, proxies, proxy services, lost shareholder search, disaster recovery charges, ACH fees, Fed wire charges, NSCC charges, data communication and implementation charges, travel, and training. Additional Services Available but not included above are the following services - Expedited CUSIP setup, FAN Web shareholder e-commerce, Vision intermediary e-commerce, FAN Mail electronic data delivery, sales reporting data warehouse, investor e-mail services, literature fulfillment, lead conversion reporting, 12b-1 aging, Same Day Cash Flow System, and Short-Term Trader reporting. Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. Advisor’s signature below acknowledges approval of the 5 fee schedules on this Amended Exhibit C. By: Convergence Investment Partners Name: Title: Date: Amended Exhibit C (continued) to the Transfer Agent Servicing Agreement Trust for Professional Managers – Convergence TRANSFER AGENT & SHAREHOLDER SERVICES SUPPLEMENTAL SERVICES - E-COMMERCE SERVICES FEE SCHEDULE at February 1, 2013 FAN WEB Shareholder internet access to account information and transaction capabilities through a transparent link at the fund group web site. Shareholders access account information, portfolio listing fund family, transaction history, purchase additional shares through ACH, etc. ■ FAN Web Premium (Fund Groups over 50,000 open accounts) – Implementation - $/fund group – includes up to 25 hours of technical/BSA support – Annual Base Fee - $/year ■ FAN Web Select (Fund Groups under 50,000 open accounts) – See Functionality Worksheet – Implementation - $/fund group – includes up to 10 hours of technical/BSA support – Annual Base Fee - $/year ■
